Citation Nr: 0839135	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for optic 
neuritis of the right eye, to include as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran testified before a former 
Veterans Law Judge at a hearing at the RO in October 2005.  
That Veterans Law Judge is no longer with the Board.  The 
veteran was apprised of that fact and offered an opportunity 
to have a new hearing in June 2007.  See 38 C.F.R.§ 20.707 
(2008).  The veteran did not respond to the Board's letter.  
Accordingly, the Board will adjudicate the veteran's appeal 
based on the evidence of record.

This case was previously before the Board in March 2006 and 
September 2007 when it was remanded for further development.  
The required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a right eye condition in August 1982.  
The veteran did not file an appeal.

2.  The evidence received since the last finally adjudicated 
claim that was denied by way of an August 1982 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for optic neuritis of the right eye, to include as secondary 
to exposure to herbicides.



CONCLUSIONS OF LAW

1.  The August 1982 RO rating decision that denied service 
connection for a right eye condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for optic 
neuritis of the right eye, to include as secondary to 
exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen a Claim of Entitlement to Service 
Connection

In August 1982 the RO denied service connection for a right 
eye condition, optic neuritis, on the basis that there was no 
evidence of any right eye injury in service and no evidence 
of a current right eye condition.  At the time of the August 
1982 RO rating decision the pertinent evidence of record 
included the veteran's service medical records; records of VA 
medical treatment, dated in November 1971; and a private 
treatment note of Dr. J.M., dated in July 1982.

Although in previously denying service connection for optic 
neuritis of the right eye VA did not consider whether service 
connection was warranted for the condition as secondary to 
in-service herbicide exposure, the Court has held subsequent 
to the RO's rating decision that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  Id.; see also Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).

The August 1982 RO rating decision was not appealed and 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where a claim to reopen is filed on or after August 29, 2001, 
under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  Some 
chronic diseases, to include organic diseases of the nervous 
system, may be presumed to have been incurred in service, if 
they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

The veteran filed his application to reopen a claim of 
entitlement to service connection for optic neuritis of the 
right eye, to include as secondary to exposure to herbicides, 
in March 2003.  Subsequent to the August 1982 RO rating 
decision the veteran's VA treatment records, dated August 
2001 to July 2007, and a private medical opinion, dated in 
November 2005, were associated with the claims folder.  The 
newly associated records reveal that the veteran has been 
noted to have damage to the right optic nerve due to 
inflammatory and vascular problems.  While the newly 
associated evidence reveals that the veteran does have damage 
to the right optic nerve due to inflammatory and vascular 
problems, the evidence does not indicate that there was any 
right eye injury in service or provide any association 
between the veteran's current right eye condition and his 
active service.  In addition, there is no evidence 
associating the veteran's current right eye condition with 
exposure to herbicides.  The Board finds that the evidence 
submitted since the August 1982 RO rating decision is new in 
that it was not associated with the claims folder prior to 
the August 1982 decision.  However, the Board finds that the 
evidence is not material because it does not, at any point 
identify any in service injury to the right eye and associate 
the veteran's current right eye condition with his active 
service.  In addition, the evidence is not material because 
it does not associate the veteran's current right eye 
condition with exposure to herbicides.  Moreover, optic 
neuritis is not a disability that is presumed to be due to 
exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for optic neuritis of the right eye, to 
include as secondary to exposure to herbicides, has not been 
received, and that the appeal must be denied.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in March 2006, September 2006, and 
October 2007 that fully addressed all notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
Supplemental Statements of the Case, issued in March 2007 and 
August 2008, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the September 
2006 letter from the RO addressed the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim.  The timing of the letter constitutes 
harmless error given that the Board is denying the veteran's 
application to reopen his claim of entitlement to service 
connection for optic neuritis of the right eye, to include as 
secondary to exposure to herbicides, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America, 
345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the absence 
of new and material evidence, VA is not required to provide 
assistance to a claimant in attempting to reopen a previously 
disallowed claim).  As discussed above, in this case, the AOJ 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured and the appellant and his representative have 
not reported that there is any outstanding relevant evidence 
that should be obtained.  Since no new and material evidence 
has been received, a VA medical opinion is not required.

As such, the Board finds that no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for optic neuritis of the right eye, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


